  Case 2:20-cv-00270-DBB Document 11 Filed 12/10/20 PageID.57 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                                   DISTRICT OF UTAH

ADAM SMITH,

                       Plaintiff,                    MEMORANDUM DECISION
                                                     & DISMISSAL ORDER
v.

MIKE HADDON et al.,                                 Case No. 2:20-CV-270-DBB

                       Defendants.                  District Judge David B. Barlow




       Plaintiff, Adam Smith, has not responded to the Court's October 7, 2020 order to within

thirty days show cause why his case should not be dismissed for failure to comply with the

Court's order to submit a signed form consenting to collection of his remaining filing fee out of

his inmate account. (ECF Nos. 7, 10.) Plaintiff was last heard from on September 22, 2020--

nearly three months ago--when he submitted grievance and medical records. (ECF No. 9.)

       IT IS ORDERED that, because Plaintiff has neither followed the Court's order, nor

prosecuted this case, see DUCivR 41-2, Plaintiff's complaint is DISMISSED without prejudice.

This action is CLOSED.

               DATED this 10th day of December, 2020.

                                             BY THE COURT:



                                             JUDGE DAVID B. BARLOW
                                             United States District Court
